DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 26 October 2020, 7 October 2021, 7 January 2022, and 14 January 2022 are acknowledged.  However, the submitted documents include four foreign office actions which are not in English, and applicant has not provided English translations.  These documents have not been considered by the Examiner. 

Claim Objections
Claims 4, 17, and 19 are objected to because of the following informalities: “wherein the critical tile comprise a first group of the plurality of digital sensors” should be “wherein the critical tile comprises a first group of the plurality of digital sensors”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keskin et al., US 2018/0073933 (hereinafter 'Keskin') in view of Freund et al., US 10747258 (hereinafter 'Freund').

Regarding claim 1: Keskin teaches a digital sensor network ([0034]: discloses a plurality of temperature sensors 111 – 114 each with an ADC to digitally communicate with a temperature manage 120) comprising
a plurality of sensors distributed within an area of an integrated circuit component of an integrated circuit ([0032, 0034, Fig 1]: discloses a plurality of temperature sensors 111 – 114 placed uniformly within a region 110 a chip 100 or around the periphery of the region); and 

receive a plurality of values from each of the plurality of digital sensors ([0034]: discloses temperature manager 120 receiving data from the plurality of temperature sensors 111 – 114); and 
identify a hotspot within the area of the integrated circuit component ([0106 – 0114]: discloses determining the location of an estimated hotspot on the chip, where the temperature is above a safety threshold).

Keskin is silent with respect to digital sensors, wherein 
each of the plurality of digital sensors is configured to output a counter value counted over a designated period; and
wherein the sensor network control unit is configured to:
receive a plurality of counter values including the counter value from each of the plurality of digital sensors.

Freund teaches a digital sensor network ([col 4, line 58 - col 4, line 50; Fig 3, Fig 4]: discloses a plurality of digital ring oscillators communicating with each other via a TAP (Test Access Port) chain and communicating with a DRO control 320), comprising: 
a plurality of digital sensors distributed within an area of an integrated circuit component of an integrated circuit, wherein each of the plurality of digital sensors is 
a sensor network control unit communicatively connected to the plurality of digital sensors via a communication circuit ([col 5, line 58 - col 4, line 50; Fig 3]: discloses a plurality of digital ring oscillators communicating with each other via a TAP (Test Access Port) chain and communicating with a DRO control 320 via dedicated connections), wherein the sensor network control unit is configured to: 
	receive a plurality of counter values including the counter value from each of the plurality of digital sensors ([col 5 line 62 – col 6, line 7]: discloses performing simultaneous measurements at multiple locations and storing the results into a FIFO buffer).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund to incorporate a circuit comprising “small and fast MOS transistors ([col 5, line 58])” that avoid the need for larger analog structures as well as analog to digital convertors.

Regarding claim 2: Keskin in view of Freund teaches the digital sensor network of claim 1, as discussed above, wherein the sensor network control unit comprises a critical digital sensor data selection unit configured to: 

identify a counter value of a comparison of the plurality of counter values as a critical counter value (Keskin: [0038]: discloses identifying the region associated with the thermal sensor that is recording a reading above the threshold); and 
identify a critical digital sensor associated with the critical counter value (Keskin: [0038]: discloses performing temperature mitigation for a processor associated with a temperature sensor that reads a value above the threshold value, where that sensor is interpreted as critical).

Regarding claim 4: Keskin in view of Freund teaches the digital sensor network of claim 1, as discussed above, wherein the sensor network control unit comprises a tile data selection unit configured to: 
identify a critical tile associated with a critical digital sensor, wherein the critical tile comprises a first group of the plurality of digital sensors with the critical digital sensor as a center digital sensor surrounded by a plurality of perimeter digital sensors (Keskin: [0073, 0074, 0102, Fig 12]: discloses determining the location of an estimated hotspot on the chip, where the temperature is above a safety threshold.  For example, a sensor 1219 surrounded by sensors 1211 – 1218.  The square defined by sensors 1211 – 1218 is interpreted as equivalent to a tile); and 
identify the plurality of perimeter digital sensors (Keskin: [Fig 12]: illustrates a set of temperature sensors 1211 – 1218 surrounding a potential hotspot, with sensor 1219 in the center of the set).

Regarding claim 5: Keskin in view of Freund teaches the digital sensor network of claim 1, as discussed above, wherein the sensor network control unit comprises an arithmetic unit configured to: 
sort counter values of the plurality of counter values associated with a plurality of perimeter digital sensors of a critical tile surrounding a critical digital sensor of the critical tile ([0109]: discloses comparing the temperature readings of one region with the temperature readings of the adjacent region); and 
determine a subset of potential hotspots within the area of the integrated circuit component based on potential hotspots within a half tile width radius around the critical digital sensor and a relationship of the sorted counter values indicating a relationship between the associated plurality of perimeter digital sensors (Keskin: [0114, 0115, Fig 13C]: discloses the end of a search algorithm that has localized of a hotspot to be within the triangle formed by sensors 1211, 1218, and 1219.  The distance from sensor 1218 to sensor 1219 is drawn as approximately half of the width of the tile defined by sensors 1211 – 1218).

Regarding claim 6: Keskin in view of Freund teaches the digital sensor network of claim 5, as discussed above, wherein the arithmetic unit is further configured to: 
determine a plurality of environmental conditions including an environmental condition at each potential hotspot of the subset of potential hotspots (Keskin: [0107 - 110]: discloses calculating the temperature of each triangular region as the regions near the potential hotspot are subdivided); and 


Regarding claim 7: Keskin in view of Freund teaches the digital sensor network of claim 5, as discussed above, wherein the arithmetic unit is further configured to map the hotspot to a location of the hotspot in the critical tile using a location of a perimeter digital sensor of the plurality of perimeter digital sensors, wherein the perimeter digital sensor is associated with a top sorted counter value of the sorted counter values (Keskin: [0111 – 0114, Fig 13C]: discloses iteratively subdividing the region being searched for a hotspot, resulting in the region with the highest temperature, so that “the temperature manager 230 may use the highest estimated temperature as the estimate of the hotspot temperature”).

Regarding claim 8: Keskin in view of Freund teaches the digital sensor network of claim 1, as discussed above, wherein the sensor network control unit comprises an integrated circuit position mapping unit configured to map the hotspot to a location in the integrated circuit using a location of the hotspot in a critical tile and a location of the critical tile in the integrated circuit ([0135, Fig 17]: discloses managing the power supply to a 

Regarding claim 10: Keskin teaches a digital sensor network ([0034]: discloses a plurality of temperature sensors 111 – 114 each with an ADC to digitally communicate with a temperature manage 120), comprising: 
a plurality of digital sensors distributed within an area of an integrated circuit component of an integrated circuit, wherein each of the plurality of digital sensors includes a plurality of components electrically connected via a first communication circuit ([0032, 0034, Fig 1]: discloses a temperature manager 120 that receives the digitized output of the temperature sensors 111 - 114): 
a sensor network control unit communicatively connected to the plurality of digital sensors via a second communication circuit ([0032, 0034, Fig 1]: discloses a temperature manager 120 that receives the digitized output of the temperature sensors 111 – 114), wherein the sensor network control unit is configured to: 
		receive a plurality of sensor output signals including the sensor output signal from each of the plurality of digital sensors ([0034]: discloses temperature manager 120 receiving data from the plurality of temperature sensors 111 – 114); and
	identify a hotspot within the area of the integrated circuit component ([0106 – 0114]: discloses determining the location of an estimated hotspot on the chip, where the temperature is above a safety threshold)..


a ring oscillator configured to output an oscillating ring oscillator signal; 
a high speed counter configured to output a counter value signal representing a counter value of the oscillating ring oscillator signal; and 
a counter storage configured to: 
store the counter value; and 
output a sensor output signal representing the stored counter value; and 
wherein the sensor network control unit is configured to: 
receive a plurality of sensor output signals including the sensor output signal from each of the plurality of digital sensors.

Freund teaches a digital sensor network ([col 4, line 58 - col 4, line 50; Fig 3, Fig 4]: discloses a plurality of digital ring oscillators communicating with each other via a TAP (Test Access Port) chain and communicating with a DRO control 320), comprising: 
a plurality of digital sensors distributed within an area of an integrated circuit component of an integrated circuit ([col 5, line 62 – col 6, line 6; col 6, lines 23 – 25; Fig 3; Fig 4]: discloses a plurality of digital ring oscillator (DRO) cells 31 located at various positions within a digital system, each comprising a counter 420, and each providing the count results to the DRO Control 320), 
wherein each of the plurality of digital sensors includes
a ring oscillator configured to output an oscillating ring oscillator signal ([col 5, 11 – 15, Fig 4]: digital ring oscillator (DRO) cells 31 including ring oscillator 410); 

a counter storage configured to: 
store the counter value ([col 6, lines 25 – 26; Fig 4]: “storage register 440 receives the counter output”) and 
		output a sensor output signal representing the stored counter value ([col 6, lines 28 – 30; Fig 4]: discloses tht storage register 440 transfers the counter value to storage register 460, which is in the system clock domain); and 
wherein the sensor network control unit is configured to: 
		receive a plurality of sensor output signals including the sensor output signal from each of the plurality of digital sensors ([col 5 line 62 – col 6, line 7]: discloses performing simultaneous measurements at multiple locations and storing the results into a FIFO buffer).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund to incorporate a circuit comprising “small and fast MOS transistors ([col 5, line 58])” that avoid the need for larger analog structures as well as analog to digital convertors.

Regarding claim 11: Keskin in view of Freund teaches the digital sensor network of claim 10, as discussed above.
Keskin is silent with respect to wherein: 

each of the plurality of digital sensors includes the plurality of components electrically connected via the first communication circuit, further including a storage signal synchronizer configured to: 
	receive the trigger signal; 
	receive the ring oscillator signal; and 
	output a clear counter signal in response to receiving a second edge of the trigger signal and an edge of the ring oscillator signal; and 
the counter storage is further configured to receive the clear counter signal wherein outputting a sensor output signal comprises outputting the sensor output signal in response to receiving the clear counter signal.

Freund teaches a digital sensor network ([col 4, line 58 - col 4, line 50; Fig 3, Fig 4]: discloses a plurality of digital ring oscillators communicating with each other via a TAP (Test Access Port) chain and communicating with a DRO control 320) wherein 
the ring oscillator is further configured to oscillate a ring oscillator signal in response to receiving a first edge of a trigger signal ([col 8, lines 62 – 64]: discloses a signal called dro_en that starts the oscillation within each ring oscillator, as “Enable signal dro_en starts the operation in each DRO cell 710, e. g., causing the ring oscillator to oscillate”); 

	receive the trigger signal ([col 8, lines 57 – 64]: discloses the digital ring oscillator receiving the dr_en signal from control circuit 720); 
	receive the ring oscillator signal ([Fig 5]: illustrates a register 540 receiving the value of the ring clock counter based on a domain-synchronized version of dro_en, using the synchronization circuit 530); and 
	output a clear counter signal in response to receiving a second edge of the trigger signal and an edge of the ring oscillator signal ([col 6, lines 59 – 65; Fig 5]: the figure illustrates a “counter control circuit 520” that includes a multiplexer that synchronously loads a “0” into the ring clock counter when the signal nwi@dro_clk is not asserted, which is described as “The timing window for counting is reset by a new window indication signal nwi@cpu_clk from CPU clock domain 50”); and 
the counter storage is further configured to receive the clear counter signal wherein outputting a sensor output signal comprises outputting the sensor output signal in response to receiving the clear counter signal ([col 6, lines 59 – 61; Fig 5]: the figure illustrates a register that loads the contents of the ring_clk_counter located within the “counter control circuit 520”.  This register is enabled by the nwi@dro_clk signal that also control the synchronous reset of the ring_clk_counter).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund to 

Regarding claim 12: Keskin in view of Freund teaches the digital sensor network of claim 10, as discussed above, wherein the plurality of digital sensors distributed within the area of the integrated circuit component of the integrated circuit are distributed in a tile pattern wherein a first tile of the tile pattern includes a subset of the plurality of digital sensors, and wherein a first perimeter digital sensor and a second perimeter digital sensor of the first tile are a first distance apart, and a first center digital sensor is a second distance apart from each of the first perimeter digital sensor and the second perimeter digital sensor that is at most a fraction of the first distance (Keskin: [0105, Fig 12]: discloses temperature sensors place uniformly within a region 1210, forming a rectangular shape resembling a set of tiles.  The pairs of sensors 1211 – 1213, and 1217 – 1215 are shown at a fixed distance from each other, with sensor 1219 shown as a center sensor with half of the distance to sensors 1218 or 1214 as shown between sensors 1211 – 1213).

Regarding claim 13: Keskin in view of Freund teaches the digital sensor network of claim 12, as discussed above, wherein the first distance is as close as possible to a distance at which an environmental condition measured by the plurality of digital sensors decays by half given layout restrictions by circuits of the integrated circuit component (Keskin: [0114, 0115, Fig 12, Fig 13C]: discloses temperature sensors place 

Regarding claim 14: Keskin in view of Freund teaches the digital sensor network of claim 12, as discussed above, wherein the second distance is as close as possible to half of the first distance given layout restrictions by circuits of the integrated circuit component (Keskin: [0114, 0115, Fig 12, Fig 13C]: discloses the location of the hotpot determined in Fig 13C is at most halfway between sensors 1211 and 1219, which is apparently half of the distance between sensors 1211 and 1212, and half of the distance between sensors 1211 and 1218).

Regarding claim 15: Keskin in view of Freund teaches the digital sensor network of claim 12, as discussed above, wherein the first perimeter digital sensor of the first tile is a second center digital sensor of a second tile (Keskin: [0114, 0115, Fig 12]: discloses temperature sensors place uniformly within a region 1210, where the sensor 1219 is the center of the region, but appears to also be on the perimeter of a set of sensors comprising 1214, 1215, 1216, and 1219) 

Regarding claim 16: Keskin teaches a method for identifying and mapping hotspots in a digital sensor network having a plurality of digital sensors within an area of an integrated 
 receiving a plurality of values from each of the plurality of digital sensors within the area of the integrated circuit component ([0034]: discloses temperature manager 120 receiving data from the plurality of temperature sensors 111 – 114);
sorting values of the plurality of values associated with a plurality of perimeter digital sensors of a critical tile surrounding a critical digital sensor of the critical tile ([0109]: discloses comparing the temperature readings of one region with the temperature readings of the adjacent region); 
determining a subset of potential hotspots within the area of the integrated circuit component based on potential hotspots within a half tile width radius around the critical digital sensor and a relationship of the sorted values indicating a relationship between the associated plurality of perimeter digital sensors (Keskin: [0114, 0115, Fig 13C]: discloses the end of a search algorithm that has localized of a hotspot to be within the triangle formed by sensors 1211, 1218, and 1219.  The distance from sensor 1218 to sensor 1219 is drawn as approximately half of the width of the tile defined by sensors 1211 – 1218); and 
identifying a hotspot within the area of the integrated circuit component from the subset of potential hotspots ([0106 – 0114]: discloses determining the location of an estimated hotspot on the chip, where the temperature is above a safety threshold).

Keskin is silent with respect a method comprising: 


Freund teaches a digital sensor network ([col 4, line 58 - col 4, line 50; Fig 3, Fig 4]: discloses a plurality of digital ring oscillators communicating with each other via a TAP (Test Access Port) chain and communicating with a DRO control 320), comprising: 
a plurality of counter values including a counter value from each of the plurality of digital sensors ([col 5, line 62 – col 6, line 6; col 6, lines 23 – 25; Fig 3; Fig 4]: discloses a plurality of digital ring oscillator (DRO) cells 31 located at various positions within a digital system, each comprising a counter 420, and each providing the count results to the DRO Control 320); and 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund to incorporate a circuit comprising “small and fast MOS transistors ([col 5, line 58])” that avoid the need for larger analog structures as well as analog to digital convertors.

Regarding claim 17: Keskin in view of Freund teaches the method of claim 16, as discussed above, further comprising: 
comparing the plurality of counter values (Keskin: [0038]: discloses comparing each temperature reading with a temperature threshold); 

identifying the critical digital sensor associated with the critical counter value (Keskin: [0038]: discloses identifying the region associated with the thermal sensor that is recording a reading above the threshold); 
identifying the critical tile associated with the critical digital sensor, wherein the critical tile comprises a first group of the plurality of digital sensors with the critical digital sensor as a center digital sensor (Keskin: [0073, 0074, 0102, Fig 12]: discloses determining the location of an estimated hotspot on the chip, where the temperature is above a safety threshold.  For example, a sensor 1219 surrounded by sensors 1211 – 1218.  The square defined by sensors 1211 – 1218 is interpreted as equivalent to a tile); and 
mapping the hotspot to a location in the integrated circuit using a location of the hotspot in the critical tile and a location of the critical tile in the integrated circuit (Keskin: [0111 – 0114, Fig 13C]: discloses iteratively subdividing the region being searched for a hotspot, resulting in the region with the highest temperature, so that “the temperature manager 230 may use the highest estimated temperature as the estimate of the hotspot temperature”).

Regarding claim 19: Keskin in view of Freund teaches the method of claim 16, as discussed above, further comprising: 

identifying the plurality of perimeter digital sensors (Keskin: [Fig 12]: illustrates a set of temperature sensors 1211 – 1218 surrounding a potential hotspot, with sensor 1219 in the center of the set).; and 
mapping the hotspot to a location of the hotspot in the critical tile using a location of a perimeter digital sensor of the plurality of perimeter digital sensors, wherein the perimeter digital sensor is associated with a top sorted counter value of the sorted counter values (Keskin: [0111 – 0114, Fig 13C]: discloses iteratively subdividing the region being searched for a hotspot, resulting in the region with the highest temperature, so that “the temperature manager 230 may use the highest estimated temperature as the estimate of the hotspot temperature”).

Regarding claim 20: Keskin in view of Freund teaches the method of claim 16, as discussed above, further comprising: 
determining a plurality of environmental conditions including an environmental condition at each potential hotspot of the subset of potential hotspots (Keskin: [0107 - 
identifying a most extreme environmental condition from the plurality of environmental conditions, wherein identifying a hotspot within the area of the integrated circuit component from the subset of potential hotspots comprises identifying the hotspot as a potential hotspot having the most extreme environmental condition (Keskin: [0111 – 0114]: discloses iteratively subdividing the region being searched for a hotspot, resulting in the region with the highest temperature, so that “the temperature manager 230 may use the highest estimated temperature as the estimate of the hotspot temperature”).


Claims 3, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keskin in view of Freund in view of Fritchman et al., US 2017/0199089 (hereinafter 'Fritchman'). 

Regarding claim 3: Keskin in view of Freund teaches the digital sensor network of claim 2, as discussed above.
Keskin in view of Freund is silent with respect to wherein 
the critical digital sensor data selection unit is configured such that comparing the plurality of counter values comprises adjusting a counter value of the plurality of counter values from a digital sensor of the plurality of digital sensors using calibration coefficients for the digital sensor.

Fritchman teaches a system of distributed sensors on an integrated circuit ([0007]) that includes 
adjusting a counter value of the plurality of counter values from a digital sensor of the plurality of digital sensors using calibration coefficients for the digital sensor ([0056]: discloses determining voltage and temperature from the frequency of a ring oscillator and a set of calibration coefficients).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund in view of Fritchman to incorporate a system that can “improve the accuracy of measurements taken during normal operation ([0067])”.

Regarding claim 9: Keskin in view of Freund teaches the digital sensor network of claim 1, as discussed above.
Keskin in view of Freund is silent with respect to wherein 
the sensor network control unit comprises an arithmetic unit configured to calculate calibration coefficients for a digital sensor of the plurality of digital sensors using a reference counter value of the digital sensor and a counter value from the digital sensor of the plurality of counter values, wherein the reference counter value is an expected counter value from the digital sensor while the integrated circuit component has a control factor applied and the counter value is a measured counter value from the digital sensor while the integrated circuit component has the control factor applied 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund in view of Fritchman to incorporate a system that can “improve the accuracy of measurements taken during normal operation ([0067])”.

Regarding claim 18: Keskin in view of Freund teaches the method of claim 17, as discussed above.
Keskin in view of Freund is silent with respect to further comprising 
calculating calibration coefficients for a digital sensor of the plurality of digital sensors using a reference counter value of the digital sensor and a counter value from the digital sensor of the plurality of counter values, wherein the reference counter value is an expected counter value from the digital sensor while the integrated circuit component has a control factor applied and the counter value is a measured counter value from the digital sensor while the integrated circuit component has the control factor applied, and wherein comparing the plurality of counter values comprises adjusting the counter value from the digital sensor using the calibration coefficients for the digital sensor ([0044 – 0056]: disclose a method of calibrating a set of ring oscillators at the time of manufacture, and updating the calibration as the chip ages, 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Keskin in view of Freund in view of Fritchman to incorporate a system that can “improve the accuracy of measurements taken during normal operation ([0067])”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Krishnaswamy et al., US 2017/0089769, discloses a method of calibrating a plurality of temperature sensors located on a semiconductor die
Coutts et al., US 2017/0074729, discloses a temperature manager that receives measurements from a network of temperature sensors and determines the location of a hotspot 
Kosta et al, US 20080002757, discloses an array of analog temperature sensors located across a semiconductor die
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862